Exhibit 10.34
 
 
 


2040701 - Fixed Asset Purchase Contract Review Form
Basic contract information
serial number：GDZC-20180705-0001
Contract No. G12-Z06-20180625-2
Date of signature 20180625
Initiator Liu Gaoyang
Legal company Heilongjiang Xinda Enterprise Group Company  Limited.
Affiliated section Purchasing Department
Affiliated organization Equipment Purchasing Group
Affiliated organization ID 2018Ij5001b5t3
Initiated date 2018-07-05 14:22
Contract Classification Fixed Asset Purchase
Contracting Department Purchasing Department
Signing place Harbin
Contract name Production equipment purchase contract
Demand Name Heilongjiang Xinda Enterprise Group Company Limited
Demand Address: No. 9, Hanan 1st Road, Pingfang District, Harbin
Legal representative / telephone Dai Rujun 0451-8678111
Demander/Telephone Liu Gaoyang 0451-8678111
Supplier Name Harbin Hai Lezi Technology Co., Ltd.
Supplier Address: Room 1710, Fusite Building, No. 242, Hongqi Street, Nangang
Concentration Area, Harbin Economic Development Zone
Legal representative / telephone Sun Zongyan 0451-51065290
Supplier /Telephone Song Xue 0451-51065290
Underlying Purchase 300,000 tons (bio-based) composite project in June
Contract performance period 2018-06-25 14:26-2019-12-31-14:27
Contract service period 2020-07-31 14:27
 
 

--------------------------------------------------------------------------------

Contract payment information
Company Name: Harbin Hailezi Technology Co., Ltd.
Invoice Type: VAT Special Invoice
Address, Telephone Room 1710, Fusite Building, No. 242 Hongqi Street, Nangang
Concentration Area, Harbin Economic Development Zone
Bank of China Agricultural Bank of China Co., Ltd. Harbin Longxiang Sub-branch
Bank Account: 08066601040006419
Taxpayer Identification Number: 91230199MA18YEKJ20
Contract amount: 749,817,000.00 yuan
Payment method: installment
Number of installment payment: 4
Seal details
Seal Printed Location: 501, Li Road, Central, Jiangnan
Type of Seal: Contract used only Seal
Seal name Heilongjiang Xinda Enterprise Group Company  Limited
Seal supervisor Yang Donghua
Seal keeper Yang Donghua
Seal No.: G12-05







--------------------------------------------------------------------------------

 


Heilongjiang Xinda Enterprise Group Company Limited. 300,000 tons (bio-based)
Composite Materials Project Production Equipment Procurement Contract
Party A: Heilongjiang Xinda Enterprise Group Company Limited
Party B: Harbin Hailezi Technology Co., Ltd
Contract No.: G12-Z06-20180625-2
Signing location: Harbin
Signing date: June 25, 2018
Table of Contents
Term 1 Equipment purchased
Term 2 Packaging
Term 3 Transport signs
Term 4 Notice of Shipping
Term 5 Insurance
Term 6 Project Contact
Term 7 Equipment handover
Term 8 Warranty
Term 9 Equipment price, payment
Term 10 Taxes and other expenses
Term 11 Representation and Warranties of Party B
Term 12 Representation and Warranties of Party A
Term 13 Party A breach of contract
Term 14 Party B breach of contract
Term 15 Compensation
Term 16 Notice
Term 17 Applicable law and settlement of disputes
Term 18 Force majeure
Term 19 Miscellaneous



--------------------------------------------------------------------------------





Party A: Heilongjiang Xinda Enterprise Group Company Limited. (hereinafter
referred to as Party A) is an enterprise legal person established in accordance
with the laws of the People’s Republic of China (“China”).
Address: No. 9 HaNan 1 Rd. Pingfang Dist, Harbin city, Heilongjiang Province,
China.
Party B: Harbin HaiLeZi Technology Co., Ltd. (hereinafter referred to as Party
B) has rich experience in international purchasing and after-sales of plastic
equipment.
Address: Room 1710, Fusite Building, 242 Hongqi Street, Nangang JiZhong Qu,
JingKai Dist, Harbin City.
After many times of equipment demonstration, technical demonstration and process
demonstration with internationally renowned manufacturers of production
equipment and suppliers of complete design schemes of equipment, Party A finds
that the original equipment agreed by Party A and Party B can not meet the
requirements of project automation, digitalization and intellectualization. 
After friendly consultation, Party A suspends the original purchase plan of
production equipment, and Party A promises to give priority to consider Party B
on the subsequent cooperation.
Now Party A has completed the production layout and production process
demonstration of the project. Party A and Party B have restarted the purchase
plan of production equipment of “300,000 tons (bio-based) composite material
project”. As the centralized supplier of Party A’s project equipment, Party B
must implement the complete set of equipment standards provided by Party A, and
ensure the smooth completion of the joint test run of the equipment, and provide
the trial machine for Party A without compensation until the equipment is put
into operation.


After friendly consultation, the two parties reached an agreement to sign this
procurement contract, the specific contents of which are as follows:
Term 1 Equipment purchased
The name, specifications, models and prices of the equipment purchased are
detailed in Annex A Production Equipment List (“Annex A”), and the technical
requirements are detailed in Annex B Production Equipment Technical Agreement
(“Annex B”), and Annex A and B are used as the basis for acceptance of the
equipment handed over to Party A by Party B.
 
 

--------------------------------------------------------------------------------

Term 2 Packaging
Unless otherwise stipulated in this contract, all the equipment provided must be
packed with standard protective equipment, which shall be applicable to ocean
and inland transportation, storage and handling, and shall be well protected
against moisture, rain, earthquake and rust to ensure the safe arrival of the
equipment at Party A’s site. Party B shall bear the responsibility for rust,
damage and loss of equipment caused by improper packing.
Term 3 Transport signs
3.1 Party B shall mark the following items in striking letters on the four sides
adjacent to each packing box with non-fading paint
A. Name, quantity, box number
B. Gross/net weight (kg)
C. Size
3.2 Where the package weighs two or more tons, Party B shall use appropriate
transport marks “center of gravity” and lifting point” on both sides of each
package box. According to the characteristic of the equipment and the different
requirements for transportation, the packing box should be clearly marked
“Handle with Care”, “Keep upright”, “Moisture-proof” and other appropriate signs
for handling.
Term 4 Notice of shipping
Party B shall notify Party A by telephone and Email at the same time before each
batch of equipment is dispatched. The name, quantity, number of packages, gross
weight, total volume (cubic meters) and expected arrival date of the equipment
shall be notified together with any special requirements and precautions in the
warehousing of the equipment.
Term 5 Insurance
Party B shall insure the equipment sold, and all the equipment shall be insured
at 100% of its price.
Term 6 Project Contact
6.1 Party B and Party A shall each appoint one representative as the project
contact (“project contact”) and authorize their respective project contact to
handle all technical matters related to the contract equipment and services
between the effective date of the contract and the expiration date of the
quality assurance period. Party B and Party A shall, through friendly
consultation, determine the regular liaison between project contacts and the
means of liaison in case of emergency. Project contacts should work together to
solve all technical problems that may arise with respect to contracted equipment
and services.
6.2 If requested by Party A, Party B shall be obliged to arrange and lead Party
A to the equipment production office required by Party A to verify the process
of work and the quality of equipment, and the related expenses shall be borne by
Party B.
 

--------------------------------------------------------------------------------

Term 7 Transfer of Equipment
7.1 Both parties agree that the final delivery place of all goods is Party A’s
factory in No. 9 Hanan Road, Pingfang District, Harbin City, Heilongjiang
Province, China. Party B shall transfer the equipment to Party A in accordance
with Annex A and Annex B. All the equipment listed in Annex A should be checked,
installed, accepted and handed over at the factory of Party A in Harbin,
Heilongjiang Province.
7.2 Within 10 days after Party B receives the advance payment for the equipment
paid by Party A, Party B carries out the reserve work.
7.3 Party B will get all the equipment ready before October 2019 and deliver all
the equipment to Party A in batches from October 2019 to December 1st 2019
according to Party A’s request. Party B shall transfer the equipment to Party A
in accordance with Annex A and Annex B. Both parties will make a joint inventory
and record of the equipment. If the result of the counting does not conform to
the requirements of Annex A of this Contract or during the transport process
such equipment is damaged, Party B shall be deemed to have failed to deliver
such equipment on time and Party B shall replace the equipment in good condition
and in conformity with the requirements unconditionally and as soon as possible
(without causing delays in installation progress).
7.4 Party B guarantees to complete the installation, commissioning, linkage test
run of a workshop (10 production lines) by December 30, 2019 and pass the final
acceptance of Party A, and complete the installation, commissioning, linkage
test run of all equipment and pass the final acceptance of Party A by July 31,
2020. Party A and Party B will sign the acceptance report as the certificate of
acceptance after the date of the completion of such test. From the date of
signing the final acceptance report, the contract equipment will be transferred
to the quality assurance period. During the quality assurance period, Party B
shall be responsible for solving the problems arising after the final acceptance
of the equipment in accordance with the relevant provisions of the quality
assurance period of this contract.
7.5 Both parties agree that Party B is responsible for coordinating the
installation and commissioning of all equipment by the equipment manufacturer.
In the process of installation and commissioning, Party B shall ensure that the
manufacturer’s technicians will give necessary explanations and training to
Party A’s technicians. The effect of such explanations and training shall reach
the degree that Party A’s relevant technicians can operate the equipment
independently (including related systems). The customs fee shall be borne by
Party B.
 

--------------------------------------------------------------------------------

7.6 The technical and installation personnel of the equipment manufacturer shall
install the equipment in strict accordance with the installation instructions of
the equipment and the provisions and precautions of Party A, and take necessary
safety precautions. If any casualties occur during the installation of the
equipment, Party B and the manufacturer shall bear the responsibility, Party A
shall in no event be liable.
7.7 From the date of signing the final acceptance report, the responsibility of
keeping the object of the contract and the risk of loss are shifted to Party A.
At the same time, the rights of management, use, disposition and profit of the
object of the contract are also shifted to Party A.
Term 8 Quality Assurance
8.1 Party B shall ensure that the equipment provided under the contract is
completely new, unused and undefective. Unless otherwise specified in the
contract, the equipment shall contain all the latest improvements in design and
materials. Party B guarantees that the software used in the equipment control
system has legal copyright, and Party B guarantees that the software used in the
equipment control system has legal copyright. And Party B guarantees:
a. All equipment provided by Party B shall not infringe upon any intellectual
property rights of any third party; Otherwise Party A shall be compensated for
any losses incurred as a result.
b. If Party A is prohibited from using the equipment because the equipment
provided by it infringes the intellectual property rights of the third party,
Party B shall provide alternative equipment that does not infringe the
intellectual property rights of the third party and meet the requirements of
Party A, and bear all the expenses and losses incurred in Party A.
c. If it is unable to provide an alternative device that meets the above
requirements, Party A has the right to return the equipment, and if some
equipment affects the use of other equipment, Party A has the right to affect
all the equipment as appropriate. Request a return and ask Party B to compensate
for the loss.
Party B shall ensure that the equipment provided under the contract complies
with the contract requirements in terms of quality and specifications. At the
same time, if there is a national standard, it shall also comply with the
national standards and ensure that the contract equipment is satisfactory under
the correct installation and operation and maintenance. Performance. The quality
guarantee period is six months from the date of signing the acceptance report by
both parties.
8.3 The above mentioned quality assurance does not apply to the following
situations.
·
Consumables

·
Party A's damage or defect caused by the modification of the equipment provided
by Party B without the consent of Party B

·
Damage or defect caused by force majeure

 
 

--------------------------------------------------------------------------------

8.4 Party B shall ensure that the equipment does not have the potential quality
defects caused by the manufacturer or Party B. If the equipment has any defects
during its operation caused by Party B or the manufacturer (including but not
limited to the design and manufacturing defects that the equipment may not find
at the time of acceptance), Party B shall be obliged to notify and ensure that
the technical personnel of the equipment manufacturer shall repair the equipment
on site within 5 days. The repair shall be completed as soon as possible and
until the equipment meets the requirements for production and operation. Party B
shall ensure that such maintenance fees are not required by Party B. Any
expenses, and shall be compensated by Party B for the losses suffered by Party
A. If the manufacturer cannot provide repair services or provide repair
services, all losses will be borne by Party B.
8.5 In addition, Party B is also obliged to notify and ensure that the equipment
manufacturer's technical personnel will repair the equipment within 5 days for
the damage or defects not caused by the manufacture or the Party B during
operation of the equipment. The repair shall be completed as soon as possible
and the repair shall be completed as soon as possible. Until the equipment meets
the requirements of production and operation, the relevant expenses shall be
borne by Party A.
Term 9 Equipment price, payment
9.1 The two parties have determined through consultation that the equipment
price of this contract is as shown in Annex A - List of production equipment.
The total price of the final equipment is RMB 749.817 million (referred to as
"the total price of equipment")
9.2 The total price of the above equipment is the final cost of the equipment to
the designated delivery place of Party A, including packaging, transportation,
customs clearance, installation, commissioning, technical training and other
costs. Party A shall pay Party B the total price of the equipment by wire
transfer, check or acceptance draft in accordance with the provisions of this
contract.
In June 2018, after the signing of the procurement contract between Party A and
Party B, within 10 working days, Party A shall pay Party B an advance payment of
RMB 300 million yuan.
9.4 Party A shall pay the amount before the shipment is RMB 112.3994 million
yuan.
9.5 In December 2019, after all the equipment arrived at Party A's factory and
passed the final inspection, within 30 working days, Party A paid Party B RMB
299.9268 million yuan.
9.6 In July 2020, Party A paid Party B a 5% warranty, which is RMB 37.4908
million yuan.
Term 10 Taxes and other expenses
10.1 Party A and Party B shall each bear any expenses incurred in negotiating,
drafting, signing and performing this contract.
 

--------------------------------------------------------------------------------

10.2 Party B shall bear the equipment costs, technical expenses and technical
service expenses incurred by the equipment manufacturer in Party A's equipment
installation, commissioning and explanation and training to Party A.
10.3 Party B shall issue a special value-added tax invoice to Party A equal to
the total contract price before the installation and commissioning of the
equipment, and the value-added tax rate shall be 16%.
Term 11 Representations and Warranties of Party B
Party B acknowledges that Party A's signing of this contract is based on Party
B's following representations and warranties. Party B's statement, guarantee and
commitment to Party A are as follows:
（a）Party B has the full right and authority to sign, execute and deliver this
contract and perform the transactions contemplated by this contract, and Party B
is formally established or formed according to the law of its formation;
 
（b）Party B signs and delivers this contract and Party B's performance of the
transactions contemplated by this contract has been formally approved and
authorized by Party B to take all necessary corporate actions or other actions.
（c）If Party A officially authorizes, signs and delivers this contract, this
contract constitutes a legal, valid and binding obligation to Party B, and may
be enforced against Party B in accordance with the terms of this contract,
unless the enforcement clause is subject to bankruptcy and powerlessness.
Reimbursement, reorganization, deferred payment or similar legal restrictions
that generally affect the rights of creditors;
（d）The signing, delivery and performance of this contract by Party B and the
completion of the transactions contemplated by this contract will not violate
any provisions of the organization or corporate governance of the party; or any
laws, regulations, contracts or judgments binding on the Party B.
Term 12 Representations and Warranties of Party A
Party A acknowledges that Party B's signing of this contract is based on the
following representations and warranties of Party A. Party A's statement,
guarantee and commitment to Party B are as follows;
（a）Party A has all the rights and authorizations to sign, execute and deliver
this contract and perform the transactions contemplated by this contract, and
Party A is formally established or formed according to the law of its formation;
 

--------------------------------------------------------------------------------

（b）Party A signs and delivers this contract and Party A's performance of the
transactions contemplated by this contract has been formally approved and
authorized by Party A to take all necessary corporate actions or other actions.
（c）If Party B officially authorizes, signs and delivers this contract, this
contract constitutes a legal, valid and binding obligation to Party A, and may
be enforced against Party A in accordance with the terms of this contract,
unless the enforcement clause is subject to bankruptcy, insolvency,
Restructuring, deferred payments or similar laws that generally affect the
rights of creditors;
（d）Party A's signature, delivery and performance of this contract and the
completion of the transaction contemplated by this contract will not violate any
of the party's organization or corporate governance; or any laws, regulations,
contracts or contracts that are binding on the party. judgment.
Term 13 Party A defaults
If Party A has the following actions without the prior written consent of Party
B, Party B shall compensate Party B and protect Party B from damage:
（a）If the payment of any one-phase equipment payment exceeds 30 days, the
purchaser shall pay the full interest expense of the unpaid amount after the
payment due date, based on the interest rate of the central bank demand deposit
during the same period.
Term 14 Party B defaults
If Party B has the following actions, Party A shall be compensated and protect
Party A from damage:
（a）If the equipment is not delivered within the time limit stipulated in this
contract (except that the period is fulfilled by Party A's written consent, or
because Party A does not have the on-site conditions, the period is extended) by
Party B, Party B shall pay 3 per ten thousand on a daily basis based on the
total price of the equipment.
（b）If the equipment is not installed within the time limit specified in this
contract (except for the period in which the implementation period is approved
by Party A's written consent or due to Party A's failure to meet the site
conditions), Party B shall start from the date of the agreed equipment
installation date pay Party A 3 per ten thousand on a daily basis based on  the
total price of the equipment.
（c）If it fails to pass the final inspection and acceptance within the acceptance
date of the equipment specified in this contract, Party B shall, at its own
expense, arrange for the replacement, commissioning or other reasonable measures
to be taken as soon as possible, so that the equipment meets the final
inspection acceptance requirements and passes the final inspection acceptance,
and from the day after the agreed equipment acceptance date, Party B will pay
liquidated damages on the basis of three-thousandths of the total price of the
equipment. For the delivery acceptance date, if Party B is delayed by 4 weeks
from the contractual deadline, Party A will have the right to terminate the
contract and ask Party B to return all the payment already paid, pay the
above-mentioned daily payment and pay 30% of the total price of the equipment as
penalty to Party A.
 

--------------------------------------------------------------------------------

（d）According to the delivery acceptance result, it is found that the quality or
specification of the equipment does not conform to the contract or the equipment
is flawed, or the equipment is found to have potential defects before the
handover. If a claim is filed by Party A during the installation, commissioning,
acceptance and quality assurance  period, the claim shall also be settled in
accordance with Article 15.2 of this contract. If after the expiration of the
quality assurance period, Party A discovers that there is a potential defect
before the handover, Party B is obliged to notify and ensure that the technical
personnel of the equipment manufacturer will arrive at the site within 5 days in
accordance with the provisions of Article 8.4 of this contract. The equipment
shall be repaired, and the repair shall be completed as soon as possible and
until the equipment meets the requirements for production and operation. Party B
shall ensure that such maintenance does not require Party A to bear any
expenses, and shall compensate Party A for the losses suffered by Party A.
Term 15 Compensation
15.1 If any of the statements, warranties or undertakings in this contract or
any other documents delivered by the party under this contract are inaccurate,
or if one party violates such representations, warranties or promises, any
claims, losses, damages, expenses and expenses (including but not limited to:
direct economic losses, indirect economic losses, notary fees, legal fees, legal
fees, travel expenses, etc.) suffered by the other party shall be borne by the
violating party.
15.2 If Party B is responsible for any of the above-mentioned deviations,
guarantees or commitments and Party A files a claim within the inspection,
installation, commissioning, acceptance and quality assurance period specified
in the contract. Party B shall, in accordance with Party A’s consent to one or
more of the following ways to combine to resolve claims.
A. Party B agrees that if Party A rejects the equipment and Party B will return
the amount of the rejected equipment to Party A within 10 days from the date of
rejection in the same currency as the contract, and Party B shall bear all the
transportation expenses necessary for the return and return.
B. According to the deviation of the equipment and the degree of damage, the
buyer and the seller agreed to reduce the price of the equipment.
C. By replacing defective parts and/or repairing defective parts with new parts,
components and/or equipment that meet the specifications, quality and
performance requirements of the contract, Party B shall bear the costs and risks
incurred and bear the related direct loss costs. At the same time, Party B shall
guarantee the warranty period of the replacement parts at least three months
after replacement or repair, but the warranty period shall not be earlier than
the quality guarantee period of the contract equipment as stipulated in the
contract.
 

--------------------------------------------------------------------------------

Term 16 Notice
16.1 Notice
All notices, requests, requests, consents and other communications ("Notices")
to be sent by one party shall be delivered by post or by fax to the other party.
In addition, other addresses or fax numbers may be designated in accordance with
the notice given by each party, and the notice shall comply with the provisions
of this section regarding the service notice.
16.2 Delivery
Any notice shall be deemed to be delivered if:
（a）Notice delivered by hand or delivered by courier company, deemed to be served
on the day of actual delivery;
（b）A notice sent by postage-paid registered mail shall be deemed to have been
served three working days after it is sent;
（c）A notice sent by fax is deemed to have been delivered on the date of
transmission (as long as the sender has a report confirming the transmission,
the fax number sent, the fax number of the recipient, the number of pages
transmitted and the date of transmission are displayed) .
Term 17 Applicable law and settlement of disputes
17.1 Applicable law
The signing, validity, interpretation and settlement of disputes of this
contract shall be governed by Chinese law.
17.2 Settlement of disputes
Any dispute, disagreement or claim arising out of or in connection with this
contract, or arising out of or in connection with the execution, interpretation,
breach of contract, termination or validity of this contract (each item the
“dispute ") should be resolved first through friendly negotiation. If the
negotiation is not controversial, it should be submitted to the litigation.
 

--------------------------------------------------------------------------------

17.3 Litigation
The lawsuit shall be submitted to the people's court where the contract is
signed.
17.3 Property preservation
In order to protect the rights of both parties and provide remedies, either
party has the right to seek property preservation from any court of competent
jurisdiction in accordance with the law before the court makes a final decision.
During the settlement of the dispute, the parties shall continue to execute this
contract in all other respects except for matters of dispute.
Term 18 force majeure
If it is unforeseeable by the obstructed party and the obstructed party cannot
prevent or avoid the occurrence and consequences of it, such as earthquakes,
typhoons, floods (except for fires that are negligent or deliberately caused by
one party to the contract, its employees or their guests) and others Natural
disasters, wars, riots and similar military operations, civil unrest and
strikes, absenteeism, epidemics, government embargoes, expropriation,
injunctions or other restrictions and actions ("force majeure events") directly
cause one party not to fully or Partially fulfilling its obligations under this
contract, the obstructed party shall be deemed not to have violated this
contract as long as all of the following conditions are met:
（a）The suspension, obstacles or delays encountered by the obstructed party in
fulfilling its obligations under this contract are directly caused by force
majeure events;
（b）In the event of a force majeure event, the obstructed party informs the other
party and provides written information about the event within 30 working days
after the occurrence of force majeure, including a statement stating the delay
in performance or the reasons for the department to perform the contract.
Term 19 Miscellaneous
19.1 Abstained contract
A party that waives the rights stipulated in this contract must sign a written
document in order to waive the relevant rights. The failure or delay of a party
to exercise any of its rights, powers or remedies under this contract shall not
be considered a waiver, and the exercise of any part of the rights, rights or
remedies under this contract shall not preclude the further exercise of such
rights, rights or remedies. Without limiting the foregoing, a waiver by one
party of a breach of a provision by a party shall not be deemed to be a waiver
of a breach of that or any other provision.
19.2 No transfer or sublet
This contract shall be beneficial to and binding on the successors and licensees
of the parties. No party may assign the rights and obligations under this
contract without the prior written consent of the other party.
19.3 Entire agreement
This contract constitutes all the understandings and all agreements reached
between the parties on the subject matter of this contract, and supersedes all
agreements and understandings reached between the parties on the subject matter
of this contract.
 

--------------------------------------------------------------------------------

19.4 remedy
（a）The parties confirm that the damages may not be sufficient to compensate for
the losses caused by the breach of this contract, and each party has the right
to obtain a prohibition or other remedy prohibiting violation of this contract
and enforcement of the terms and conditions of this contract.
（b）The rights of each party under this contract are cumulative rights and are
rights that are exclusive to any other right or remedy that any party may have
under the law.
19.5 Does not constitute employment, partnership or agency
Nothing in this contract shall constitute or be deemed to constitute an
employer-employee relationship, partnership or agency relationship between the
parties.
19.6 Severability of Agreement
Each item and obligation under this contract shall be subject to an independent
obligation and shall be enforced separately when any one or more of the
obligations may be enforced in whole or in part. If any one or more of the terms
of this contract is unenforceable, it shall be deemed to be removed from this
contract, and any deletion shall not affect the enforceability of other
non-deleted provisions of this contract.
19.7 Amendment
This contract may be amended, modified or supplemented by a written agreement
between the parties.
Both parties to this contract have procured their representatives to sign this
contract on the date of the first article.
This contract is made in quadruplicate, with each party holding two copies.
Annex A: List of production equipment
Annex B: Production Equipment
Party A: Heilongjiang Xinda Enterprise Group Company Limited
Signature of legal representative or authorized representative
 

--------------------------------------------------------------------------------


 
Party B: Harbin Hailezi Technology Co., Ltd.
：Signature of legal representative or authorized representative:
Annex A: List of production equipment
Contract details
14 production lines in the production workshop
Serial# 
Equipment name   
Unit
Quantity 
Unit price (10000 yuan) 
Amount (10000 yuan)
1
Centralized supply system 
1
10,133.00 
14,133.00
2
Talc masterbatch granulation system 
1
309.00 
1236.00
3
Plant fiber masterbatch granulation system 
2
709.00 
1418.00
4
Metering system   
14
277.64
3887.00
5
Extrusion system   
14
858.57
12005.00
6
Pelletizing system   
14
384.00
5376.00
7
Homogenization system 
14
522.00
7308.00
8
Packaging system 
14
267.86
3750.00
9
Ancillary equipment
1
2881.00
2806.00
 
subtotal 
 
 
47919.00

 
warehouse system has a total of 2 auto-stereo warehouses
 
1
Storage system
2
890.00
1780.00
2
Tank storage system
16
502.50
8040.00
3
Forklift
3
8.50
25.50
4
Loading platform
2
10.00
20.00
5
Unpacking machine
2
19.60
39.20
6
Weighting System 
2
25.00
50.00
 
subtotal 
 
 
9954.70
 
 
 
 
 
 
Total   
 
 
74981.70

 





--------------------------------------------------------------------------------






















